UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, Case No.3:17CR059-TMR
Plaintiff,

PROTECTIVE ORDER

V.

MYRON D. BAKER,

Defendant.

 

Pursuant to Federal Rule of Criminal Procedure 16(d)(1) and based on patient privacy
rights under the Health Insurance Portability and Accountability Act of 1996 (“HIPPA”)
regulations, 45 C.F.R. 164.512(c)(1), the Court hereby grants the Motion of the United States for
entry of a Protective Order, governing the manner in which defendant MYRON D. BAKER and
his respective counsel, Richard Mayhall, handle certain materials — namely: medical records
received from Premier Health as to the victim, (collectively, “the Materials”) which contain certain
medical information! — as follows:

1. Defense counsel and MYRON D. BAKER will not disclose any information
contained in the Materials directly or indirectly to any third person except: attorneys and
investigators who are assisting in MYRON D. BAKER’s defense; United States citizens who the
defense interviews as potential witnesses; and potential experts (“Authorized Individuals”).

Upon disclosing said information contained in the Materials to an Authorized Individual, defense

 

"When producing these Materials to MYRON D. BAKER and his respective counsel, the United
States will clearly mark them as subject to the Protective Order.
counsel and MYRON D. BAKER must provide that Authorized Individual with a copy of the
Court’s Protective Order and advise that Authorized Individual that he or she will be subject to the
same obligations as imposed upon defense counsel and MYRON D. BAKER, by the Protective
Order.

2 Defense counsel shall not copy or reproduce the Materials unless copied or
reproduced for the express use by Authorized Individual(s) who may be assisting in the defense,
and in that event, the copies or reproductions should be treated in the same manner as the original
Materials. Defense counsel shall maintain a log of any and all copies or reproductions made of
the Materials and to whom they were distributed.

3. Although defense counsel may permit his respective client MYRON D. BAKER
to review the Materials in a pre-trial detention facility under defense counsel’s personal
observation and supervision, MYRON D. BAKER may not remove from his respective counsel
or keep the Materials, or copies or reproductions of the Materials, regardless of format, including,
but not limited, personal notes reflecting content of the Materials.

-, Defense counsel and MYRON D. BAKER are only authorized to use the Materials
solely in the defense of this case and for no other purpose.

4. At the conclusion of this case, defense counsel shall return all the Materials and
copies or reproductions thereof forthwith to the United States Attorney’s Office.

/f

/f

Hf

if

//
6. Defense counsel shall inform his respective client of these restrictions placed on
the Materials, and ensure that they do not to disclose or use any information contained in the
Materials in violation of the Protective Order. However, nothing contained in the Protective
Order will preclude any party from applying to the Cont for further relief or for modification of

any provision hereof. ff

  

DATE imme states DI ROSE

 

 

ITED STATES DISTRICT COURT
